                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                              No. 19 CR 1091 MV

PETER GOMEZ

       Defendant.

            DEFENDANT PETER GOMEZ’ RESPONSE IN OPPOSITION TO THE
     GOVERNMENT’S MOTION TO INTRODUCE CO-CONSPIRATOR STATEMENTS (DOC. 51)

       Before admitting co-conspirator hearsay evidence as non-hearsay under Rule

801(d)(2)(E), the trial court must find that (1) the conspiracy is proven by preponderance of

the evidence; (2) the declarant and defendant were both members of conspiracy; and (3) the

statements were made in the course and furtherance of the conspiracy. United States v.

Johnson, 4 F.3d 904 (10th Cir. 1993), cert. denied 114 S.Ct. 1081, cert. denied 114 S.Ct.

1082. The government is required to satisfy this burden before such out-of-court statements

by a co-conspirator are admissible because out-of-court statements are generally presumed to

be unreliable, unless such presumption is adequately rebutted by sufficient proof. See

Bourjaily v. United States, 483 U.S. 171, 179 (1987).

       1. There is insufficient independent evidence to support a preliminary or ultimate
          finding that Mr. Gomez was a member of a conspiracy.

       The Court may consider the co-conspirator statement itself when making the initial



                                           Page 1 of 5
determination about admissibility. Bourjaily, 483 U.S. at 181. However, most courts,

including the Tenth, Ninth, Eighth, Seventh, and Second Circuits, require reliable

corroborating evidence in addition to the co-conspirator’s statement. United States v. Rascon,

8 F.3d 1537, 1540–41 (10th Cir. 1993). The Rule 801 itself clearly states that the proffered

statement “does not by itself establish . . . the existence of the conspiracy or participation in

it.” Independent evidence of a person’s membership in a conspiracy must be “evidence other

than the proffered statements themselves.” United States v. Lopez-Gutierrez, 83 F.3d 1235,

1242 (10th Cir. 1996) (quotation omitted).

       The government has suggested that the indictment or D.S.’s guilty plea to conspiracy

could be such independent evidence. The grand jury proceedings, however, are a black box

and there is no way for the Court to weigh the strength of the evidence as opposed to the

grand jury’s conclusion. Evidence at the grand jury presentation need not have been

admissible at trial. The evidence before the grand jury may have included a variation of the

proffered statements by D.S. Like D.S.’s admissions at the time of her guilty plea, those

statements are not independent evidence of Mr. Gomez’ membership in a conspiracy, but

merely repetitions of the same allegations the government expects D.S. to make at trial.

       2. The Court has already limited the admissibility of facially incriminating
          statements by Mr. Sanchez about Mr. Gomez.

       This Court has already ruled that statements made by Mr. Sanchez may be admitted

only subject to redaction of all remarks facially incriminating to Mr. Gomez, unless Mr.

Sanchez makes himself available for cross-examination. See Memorandum Opinion and



                                            Page 2 of 5
Order Denying Motion to Sever (doc. 82). The government may not sidestep the Court’s

restriction on the use of Mr. Sanchez’ statements incriminating to Mr. Gomez by

introducing them second-hand, through a third alleged co-conspirator.

       If the government intends to introduce Mr. Gomez’ statements to Mr. Sanchez, as

related by Mr. Sanchez to D.S., then those statements are hearsay within non-hearsay. See

United States v. Dotson, 821 F.2d 1034, 1035 (5th Cir. 1987) (“For purposes of the hearsay-

within-hearsay principle expressed in rule 805, ‘non-hearsay’ statements under rule 801(d),

such as prior consistent statements, should be considered in analyzing a multiple-hearsay

statement as the equivalent of a level of the combined statements ‘that conforms with an

exception to the hearsay rule.’”). Those statements do not fit within the exception to hearsay

expressed in Rule 801, which is based on the “fiction” of the agency theory of conspiracy. See

Rule 801, Note to Subdivision (d)(2)(E). A second-hand account of a co-conspirator’s

statement carries with it the same risk of unreliability against which the hearsay rule

protects.

       3. The Court should reserve any ruling on the government’s motion to introduce
          co-conspirator statements until the government has made a proffer sufficient to
          allow consideration of whether the government can meet its burden under
          Rule 801.

       The government has not disclosed the substance of D.S.’s proposed testimony in a

way that would permit defense counsel or the Court to meaningfully consider whether those

statements meet the requirements of Rule 801(d)(2)(E). Without a detailed proffer of the

substance of and circumstances around those statements it is impossible to determine, for



                                           Page 3 of 5
example, whether the statements were made during the period when the conspiracy was

alleged to have been active, or whether the statements truly were made in furtherance of the

alleged conspiracy. See, e.g., United States v. Anthony Ray Baca, et al., 16-CR-1613 JB, docs. 744

and 1027.

       Although the Court may conditionally admit statements prior to trial, the risk that

the government will not ultimately meet its burden is too great to run. The proffered

statements are central to the government’s case against Mr. Gomez and the only direct

evidence against him. Mr. Gomez, unlike D.S. and Mr. Sanchez, has not already implicated

himself in the Sanchez’ conspiracy. As the government points out, any physical evidence

discovered during agents’ search of the Sanchez’ house implicates Mr. Gomez only because it

was found in the same room where he happened temporarily to be staying. If D.S.’s

proffered statement is conditionally admitted prior to trial and the government later fails to

meet its burden, the result will a mistrial.

       For the forgoing reasons, Mr. Gomez requests that the Court deny the government’s

motion or, in the alternative, require that the government provide a more detailed proffer of

D.S.’s statements, so that the parties can more carefully consider whether each allegations

meets the requirements of Rule 801.

                                               Respectfully Submitted,
                                               FEDERAL PUBLIC DEFENDER
                                               111 Lomas Blvd NW, Suite 501
                                               Albuquerque, New Mexico 87102
                                               (505) 346-2489
                                               Fax (505) 346-2494



                                               Page 4 of 5
/s/ Hans P. Erickson
Assistant Federal Public Defender
Attorney for Peter Gomez




Page 5 of 5
